APRIL 30, 2010 MFS® REGATTA CHOICE PROSPECTUS Sun Life Assurance Company of Canada (U.S.) and Sun Life of Canada (U.S.) Variable Account F offer the flexible payment deferred annuity contracts and certificates described in this Prospectus to groups and individuals. You may choose among a number of variable investment options and fixed interest options. The variable options are Sub-Accounts in the Variable Account, each of which invests in one of the following fund options of the MFS® Variable Insurance Trust II (the “Funds”): Large-Cap Equity Funds Specialty/Sector Equity Funds MFS® Core Equity Portfolio - S Class MFS® Technology Portfolio - S Class MFS® Growth Portfolio - S Class MFS® Utilities Portfolio - S Class MFS® Massachusetts Investors Growth Stock Asset Allocation Fund Portfolio - S Class MFS® Total Return Portfolio - S Class MFS® Blended Research® Core Equity Portfolio - S Class Global Asset Allocation Fund MFS® Global Research Portfolio - S Class MFS® Global Tactical Allocation Portfolio - S Class1 MFS® Value Portfolio - S Class Money Market Fund Mid-Cap Equity Fund MFS® Money Market Portfolio - S Class MFS® Mid Cap Growth Portfolio - S Class Intermediate-Term Bond Funds Small-Cap Equity Fund MFS® Bond Portfolio - S Class MFS® New Discovery Portfolio - S Class MFS® Government Securities Portfolio - S Class International/Global Equity Funds Multi-Sector Bond Fund MFS® Global Growth Portfolio - S Class MFS® Strategic Income Portfolio - S Class MFS® Research International Portfolio - S Class High Yield Bond Fund MFS® International Growth Portfolio - S Class MFS® High Yield Portfolio - S Class MFS® International Value Portfolio - S Class World Bond Fund Emerging Markets Equity Fund MFS® Global Governments Portfolio - S Class MFS® Emerging Markets Equity Portfolio - S Class 1 Formerly MFS® Global Total Return Portfolio - S Class. Massachusetts Financial Services
